17 N.Y.3d 884 (2011)
957 N.E.2d 1141
933 N.Y.S.2d 639
2011 NY Slip Op 86868
SHEILA PROPERTIES, INC., Respondent,
v.
A REAL GOOD PLUMBER, INC., et al., Defendants, and
ELIZABETH KELLEHER, Appellant.
ELIZABETH KELLEHER, Appellant,
v.
SHEILA PROPERTIES, INC., Respondent, et al., Defendants.
Motion No: 2011-966.
Court of Appeals of New York.
Submitted August 22, 2011.
Decided October 18, 2011.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.